Ok petitiok for a rehearikg.
Wordek, C. J.
The appellee has filed a petition for a rehearing, asking us to reconsider the points heretofore decided; and the parties ask us to pass upon other questions arising on the record, not decided in the former opinion. In again looking through the case, we are satisfied with the decision already pronounced, but we proceed to consider the other questions involved.
In the original opinion, we set out a part of the act of January 21st, 1850, authorizing the sale of the canal, but we did not set out any part of the act of January 19th, 1850.
The third section of the latter act is as follows:
“The Governor is hereby further authorized to sell all the right, title, and interest of the State of Indiana, in and to the Northern Division of the Central Canal, and all the rents which shall become due after the sale of said property, and the water-power and appurtenances thereunto belonging, to the highest bidder therefor, on the terms and conditions and in the manner following:
“ One-fourth of the purchase-money to be paid down at the *587time of the sale, and the payment of the residue to be secured by approved security, and to be paid in equal annual instalments thereafter. The purchaser or purchasers shall execute to the State of Indiana, and deliver to the Governor a bond with ample security conditioned to indemnify the State forever thereafter against all damages, claims, or demands, which the State may be subjected to or liable for, on account of any deficiency in the supply of water to such lessees, their heirs or assigns. When the said one-fourth of the*purchase-money shall be paid, and the residue thereof secured to be paid to the satisfaction of the Governor as above provided, and the said bond executed and delivered, the Governor of Indiana shall, in the name and under the seal of the State, execute and deliver to the said purchaser or purchasers a deed for the bed for the Northern Division of the Central Canal, including its banks, margins, tow-paths, side-cuts, feeders, basins, right of way, dams, water power, structures, and all the appurtenances thereunto belonging.” Acts 1850, p. 21.
The appellee claims that the act of January 19th was repealed by that of January 21st. We think, however, as they were both passed at the same session of the legislature, they are to be construed together, and both stand. See Sheets v. Selden’s Lessee, 2 Wal. 177.
Comparing the language of the deed with the acts authorizing the sale, it will be seen that the deed follows closely and does not exceed the power of sale conferred by the two acts. The deed, it will be seen, purports to convey “ all the right, title, interest, claim and demand which the State may hold or possess in the Northern Division of the Central Canal, north of Morgan county, * * * and the waterpower and appurtenances thereunto belonging, including its banks, margins, tow-paths, side-cuts, feeders,' basins, right of way, dams, water power, structures, and all the appurtenances thereunto belonging.”
Having thus seen that the sale did not exceed the terms of the power conferred, we proceed to consider the charges *588asked and refused, which raise the main questions not heretofore decided.
The appellant asked, and the court refused, the following charges:
“ V. The legislation upon the subject of the sale of the Northern Division of the Central Canal, north of Morgan county, constituted the Governor and the Auditor of State the agents of the State to make such sale, and to put the purchaser in possession of the property sold, and such agency continued until the sale was completed by putting the purchaser in possession.
“VI. The agency of the Governor and Auditor imposed upon them the duty of ascertaining what property and rights they were to sell, and to inform persons proposing to purchase what such rights and property consisted of, and the character and location of the property.
“VII. To enable you to ascertain what property and rights the State sold and conveyed to Conwell, it will be your duty to remember and consider all declarations made by the Governor and the Auditor of State, in the course of the execution of their agency, to persons proposing to become purchasers, in respect to what property and rights would be sold and would pass to the purchaser.
“ VIII. Also all acts of theirs in execution of their agency, such as pointing out (if they did so) upon a map or upon the ground, to persons proposing to purchase, the property intended to be sold.
“IX. In determining what property and rights the State sold and conveyed to Conwell, it is proper for you to consider whatever statement, if any, the Governor and Auditor made to Conwell after the sale, but before he was put in possession, or which accompanied the act of putting him in possession, in respect to the property and rights purchased by him.
“IX (a). The several acts of the legislature, authorizing the sale of the Northern Division of the Central Canal by the Governor and Auditor, including its banks, margins, *589tow-paths, side-cuts, feeders, basins, right of way, dams, water-power, structures, and all appurtenances thereunto belonging, devolved upon the Governor and Auditor the duty of pointing out and designating to persons proposing to purchase the property so intended to be sold and conveyed; and if, in the discharge of their duties, they, or either of them, pointed out to a proposed purchaser the land in dispute as a portion of the property to be sold and conveyed ; and if said land was so situated and so occupied with reference to said canal that it might reasonably be supposed to be embraced within the descriptive terms used in said laws; and if the purchaser, being so informed, believed that he was buying the land in dispute in this cause, together with the other property, he would be entitled to hold the same, unless the State, within a reasonable time after said sale, either rescinded said contract, or offered to rescind the same, entire, and place the purchaser in statu quo by returning the purchase-money, surrendering and cancelling his bond, etc. The State must ratify the contract as a whole or rescind it as a whole. Whatever rights were acquired by Shoup or by Conwell passed to their assignees.
“ X. The delivery by the Auditor of State to Cónwell or his agent, if proved, of the key of the building situate upon the parcel of ground in controversy, and its acceptance by him or such agent is proper to be considered by you in determining whether said parcel of ground passed under the deed from the State.
“ XI. The delivery of a key by a vendor to a purchaser, at the conclusion of a treaty for the sale of property, is a symbol indicative of the delivery of the possession of the house or premises to which the key belongs.
“XII. The Governor haying been directed by law to execute and deliver to the purchaser a ‘ deed for the bed for the Northern Division of the Central Canal, including its banks, margins, tow-paths, side-cuts, feeders, basins, right of way, dams, water-power, structures, and all the appurtenances thereunto belonging/ these words contain a specifi*590cation of things included in the sale, and are each to be so construed as, if possible, to have effect, and the word ‘ margins’ is to be interpreted as embracing something distinct from the banks, tow-paths, side-outs, feeders, basins, right of way, dams, water-power and structures, and to embrace something adjacent to the canal, but distinct from these, and .the purchaser had a right to suppose, if not otherwise informed, that any property belonging to the State adjacent and on the margin of the canal, which had been appropriated or set apart or occupied by the State for canal uses, or was reasonably necessary for such uses, was included within his purchase.
“XXI. In respect to any land which Shoup, who purchased at the auction sale, might reasonably have supposed, from its being adjacent to or in close proximity to the canal, might be convenient for any use for which the canal was built, the statements, if'any, made by the Governor, while engaged in crying the sale, or just before, importing that such property was to be sold at such sale, if Shoup relied upon such statements, and upon the faith of them made such purchase, worked an estoppel against the State, and the State cannot now be heard to deny that the statements so made were true.
“ XXII. So, also, in regard to like statements, if any, made by the Governor or by Ellis, the Auditor of State, to Con-well, before Conwell made his purchase from Shoup, and with a view to such purchase, in respect to the property which passed to Shoup under his purchase from the State, these statements worked an estoppel against the State, and she cannot be heard to deny that the statements so made were true.”
The property is not described by numbers or by metes and bounds, either in the acts of the legislature or in the deed executed by the Governor and Auditor. The deed was to convey “the bed for the Northern Division of the Central Canal, including its banks, margins, tow-paths, side-cuts, feeders, basins, right of way, dams, water-power, struc*591tures,” etc., and, of course, these things constituted what were to be sold.
Now, it is very apparent that what constituted some, at least, if not all of these things, thus directed to be sold, must depend upon extraneous evidence. The purchaser of the canal could not claim every open ditch because he had bought the bed of the canal. In a controversy between the purchaser and a third person, it might become material to show where the bed of the canal was located. This, however, could not be done either from the laws or the deed in question. So, also, whether any particular piece of property, definitely described and ascertained, constituted the margins, basins, etc., could not be ascertained from t'he statutes or the deed. Resort would have to be had to extraneous evidence, to show that such particular property did constitute a margin or basin, etc.
We think the case falls within that class in which it is held that extraneous and parol evidence is competent, not to contradict or extend the terms of the deed, but to apply it to the subject-matter. See Reed v. Proprietors, etc., 8 How. U. S. 274; Sargent v. Adams, 3 Gray, 72; Bertsch v. Lehigh, etc., Co., 4 Rawle, 130; Noonan v. Lee, 2 Black, 499; Heaston v. Squires, 9 Ind. 27; Bell’s Adm’x v. Golding, 27 Ind. 173. See, also, cases bearing on the proposition collected in Baldwin v. Kerlin, 46 Ind. 426.
This being the character of the laws in question, it is proper to inquire what were the powers and duties of the Governor and Auditor in making the sale. They must be regarded, we think, as the special agents of the State, with power to sell and convey the particular property in question. This includes everything that was necessary and proper in making the sale. But as the property authorized to be sold could not be precisely identified by reference to the statutes giving them authority to sell, the question arises whether they were authorized to identify and point out to the purchaser the property to be sold. "We think that upon a fair construction of the statutes it was their right and their duty *592to do so, in the proper discharge of their functions as such special agents.
Purchasers, by looking at the statutes, could see that the Governor and Auditor were authorized to sell and convey the canal bed, including its banks, margins, tow-paths, etc., but they could not be supposed to know what particular property was included in these specifications. They could know that whatever was included in the terms was to be sold; but they could not know definitely what property was included in the terms. The interest of the State required that the property should be sold for the best price it could be made to bring. This could not well be effected, unless the agents of the State had the power to point out to the purchasers, and let them know precisely and specifically what was to be sold. And we are of opinion that, if the Governor or Auditor pointed out or designated to the purchaser or purchasers particular property belonging to the State, as included in, or being a part of, the property to be sold, that would be competent &xid prima faoie evidence that it was such, and conclusive until shown by the State not to have been such.
We are furthermore of the opinion that if the Governor or Auditor thus pointed out and designated property as included in, or being a part of, the property to be sold, which was really not so, and not included in the statutory designation of what was to be sold, the State is not estopped to show the facts by proof that the property thus pointed out or designated was no part of what was to be sóld. Such act of the agents of the State would be entirely beyond the scope of their authority, for which the State would be in no way bound. While the Governor and Auditor had power to point out to the purchasers the property which they were authorized to sell, they had no power or authority to point out to the purchasers other property not included in the statutory power of sale, as the property to be sold.
The State is bound by the acts of her agents, when they •confine themselves within the limits of the, authority confer*593red; but when they transcend the authority conferred, their acts, thus in excess of their authority, are not binding upon the State.
The Governor and Auditor had authority to point out and designate the property which they were authorized to sell; and if they pointed out or designated property to be sold, it will be presumed to have been such as was embraced in the terms of the laws authorizing the sale, until the contrary is shown. But the State will not be estopped to show the contrary, because the selling of property not authorized by the statutes would be an act as destitute of authority as if nothing had been authorized to be sold. By such sale the State could not be bound, nor could such sale have the effect of estopping the State to show the truth of the matter. Story on Agency, sec. 307; Lee v. Munroe, 7 Cranch, 366; Johnson v. United States, 5 Mason, 425; United States v. Martin, 2 Paine, 68.
Keeping in view these propositions, applicable to the case, we proceed more directly to the consideration of the charges asked and refused.
The fifth charge, we think, should have been given. The power to sell and convey property implies a power to deliver possession.
It follows, from what has already been said, that the sixth, seventh, eighth, ninth, tenth and eleventh charges were proper and should have been given.
Charges IX. (a), XXI.and XXII. were correctly refused.
Charge IX. (a) is based upon the theory that, if the land in dispute was no part of what was authorized to be sold, yet if the Governor or Auditor pointed it out to the purchaser as such, in the manner stated in the instruction, the purchaser would be entitled to hold it, unless the State rescinded the contract and placed the purchaser in statu quo by returning the purchase-money.
This proposition cannot, in our opinion, he maintained.
If the Governor and Auditor, as the agents of the State, *594pointed out and sold land not authorized by the statutes in question to be sold, the act was done entirely without authority, and the State stands in no worse condition, nor the purchaser in any better condition, than if the agents had had no authority to sell any land whatever. Such acts of her agents, totally unauthorized, could not bind the State in any respect.
"What we have already said sufficiently shows the objectionable character of charges twenty-first and twenty-second.
We return to charge number twelve. We concur with counsel for the appellant in the proposition that the word “ margins,” as used in the law and in the deed, not only means something, but it means something more than is expressed by the other terms employed to designate what was to be sold, and what was conveyed.
The counsel for the appellees claim, as we understand their brief, that the word means a water-line, or a mere line. They say: “Counsel for appellant argue that the word ‘ margin’ does not mean the water-line, or any other mere line. Webster so defines the word. No other or different definition can be found.” There are, however, broader and different definitions given to the word by the lexicographers. Thus, one of the definitions given to the word by Webster is the following: “Specifically, the part of a page at the edge left uncovered in writing or printing; an uncovered, bordering space.” The word would have no significance whatever, if its sense were restricted to a mere line or water-line. Used in that sense, it would convey nothing, for a line has no breadth. We think it was used in a sense quite broad enough to cover the property mentioned in the instruction, viz., “any property belonging to the State, adjacent and on the margin of the canal, which had been appropriated or set apart or occupied by the State for canal uses, or was reasonably necessary for such uses.” The purchaser not only had the right to suppose that such property was included within his purchase, but, in our opinion, such prop*595erty passed to him by his purchase. The instruction should have been given.
The court gave some instructions at variance with the views which we entertain of the case, as hereinbefore expressed, but we deem it unnecessary to set them out or to extend this opinion further by discussing them.
We have thus passed upon the important questions arising in the cause, as counsel have requested.
Petition for a rehearing overruled.